Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154087                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154087
                                                                    COA: 332800
                                                                    Kent CC: 15-001236-FH
  RODERICK ANTONIODION DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 22, 2016 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Kent Circuit Court, and we
  REMAND this case to that court for resentencing. The circuit court erred in assigning 10
  points for Offense Variable 9 (OV 9), MCL 777.39, where fewer than two victims were
  placed in danger of physical injury or loss of life. Because correcting the OV score
  changes the applicable guidelines range, resentencing is required. People v Kimble, 470
Mich. 305 (2004).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2016
           s1214
                                                                               Clerk